COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-18-00190-CR
                             NO. 02-18-00191-CR


JESSE VASQUEZ SANCHEZ                                               APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NOS. 1524675D, 1524677D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Jesse Vasquez Sanchez attempts to appeal his convictions for

theft under $2,500 with prior convictions and possession of less than one gram of

methamphetamine. Each of the trial court’s certifications states that this “is a

plea-bargain case, and the defendant has NO right of appeal.” See Tex. R. App.

P. 25.2(a)(2). On May 2, 2018, we notified Sanchez that we would dismiss these

      1
       See Tex. R. App. P. 47.4.
appeals pursuant to the trial court’s certifications unless he or any party desiring

to continue the appeals filed a response by May 14, 2018, showing grounds for

continuing the appeals. See Tex. R. App. P. 25.2(d), 44.3. We received no

response.    Therefore, in accordance with the trial court’s certifications, we

dismiss these appeals. See Tex. R. App. P. 43.2(f).

                                                   PER CURIAM

PANEL: MEIER, GABRIEL, and KERR, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 7, 2018




                                         2